Exhibit 99.1 BIGLARI HOLDINGS INC. NEWS RELEASE San Antonio, TX, May 21 – Biglari Holdings Inc. (NYSE: BH) announces its fiscalsecond quarter 2010 results: Biglari Holdings Inc.’s operating results for the sixteen and the twenty-eight weeks, which ended April 14, 2010, are summarized below.To become apprised fully of our results, shareholders should carefully study our 10-Q, which has been posted atwww.biglariholdings.com. (Amounts in $000s, except share and per share data) Sixteen Weeks Ended Twenty-Eight Weeks Ended April 14, April 8, April 14, April 8, Pre-tax operating earnings (loss) $ ) Realized investment gains/losses - - Income taxes (2,838 ) (353 ) (5,522 ) Net earnings (loss) attributable to Biglari Holdings Inc. $ ) Diluted net earnings (loss) per common and common equivalent share* $ ) Weighted average diluted shares and equivalents* * Adjusted for 1-for-20 reverse stock split effective December 18, 2009. Net earnings for fiscal second quarter 2010 were $5.5 million, or $3.84 per diluted share, as contrasted with net earnings for the second quarter of fiscal year 2009 of $2.3 million, or $1.58 per diluted share. In the current quarter, net revenues increased 4.7% from $189 million to $197.8 million. Year-to-date net revenues increased 8% from $320.7 million to $346.3 million. About Biglari Holdings Inc. Biglari Holdings Inc. is a holding company engaged in a number of diverse business activities. The most important operating subsidiaries are engaged in investment management and the franchising and operating of restaurants. The company’s long-term objective is to maximize its per-share intrinsic value. Strategically, the holding company reinvests cash generated from its operating subsidiaries into investments whose purpose is toachieve high risk-adjusted returns. All investment and other capital allocation decisions are made by Sardar Biglari, Chairman and Chief Executive Officer, on behalf of the company. Comment on Regulation G This press release contains certain non-GAAP financial measures. In addition to the GAAP presentations of net earnings, Biglari Holdings defines pre-tax operating earnings exclusive of investment gains/losses and income taxes but inclusive of noncontrolling interest. Risks Associated with Forward-Looking Statements This news release may include "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These statements which may concern anticipated future results are based on current expectations and are subject to a number of risks and uncertainties that could cause actual results to differ markedly from those projected or discussed here. Biglari Holdings cautions readers not to place undue reliance upon any such forward-looking statements, for actual results may differ materially from expectations. Biglari Holdings does not update publicly or revise any forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. Further information on the types of factors that could affect Biglari Holdings and its business can be found in the company's filings with the SEC. Condensed Consolidated Statements of Financial Position (Unaudited) Biglari Holdings Inc. (Amounts in $000s, except share and per share data) April 14, September 30, Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $538 and $538, respectively Inventories Deferred income taxes Assets held for sale Other current assets Total current assets Property and equipment, net Marketable securities held by consolidated affiliated partnerships - Goodwill Other intangible assets, net Other assets Total assets $ $ Liabilities and shareholders' equity Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Revolving credit Current portion of obligations under leases Current portion of long-term debt 20 Total current liabilities Deferred income taxes Obligations under leases Long-term debt 48 Other long-term liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests of consolidated affiliated partnerships - Shareholders' equity Common stock - $0.50 stated value, 2,500,000 shares authorized -1,511,175 shares issued, 1,431,608 shares outstanding* Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock - at cost: 79,567 shares as of April 14, 2010; 77,796 shares as of September 30, 2009* ) ) Biglari Holdings Inc. shareholders' equity Noncontrolling interest - Total shareholders' equity Total liabilities and shareholders' equity $ $ * Adjusted for 1-for-20 reverse stock split effective December 18, 2009. Condensed Consolidated Statements of Operations (Unaudited) Biglari Holdings Inc. (Amounts in $000s except share and per share data) Sixteen Weeks Ended Twenty-Eight Weeks Ended April 14, April 8, April 14, April 8, Revenues Net sales $ Franchise fees Total revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Interest Rent Asset impairments and provision for restaurant closing ) Loss (gain) on disposal of assets 47 99 (12 ) Total costs and expenses Other income (expense) Other income Other expense ) (238 ) ) (796 ) Other income (expense), net Realized investment gains/losses - - Earnings (loss) before income taxes (3,375 ) Income taxes (2,188 ) Net earnings (loss) (1,187 ) Less: (Loss) earnings attributable to noncontrolling interest (7 ) - 10 - Net earnings (loss) attributable to Biglari Holdings Inc. $ ) Basic earnings (loss) per common and common equivalent share* $ ) Diluted earnings (loss) per common and common equivalent share* $ ) Weighted average shares and equivalents* Basic Diluted * Adjusted for 1-for-20 reverse stock split effective December 18, 2009. Condensed Consolidated Statements of Cash Flows (Unaudited) Biglari Holdings Inc. (Amounts in $000s) Twenty-Eight Weeks Ended April 14, April 8, Operating activities Net earnings (loss) $ $ ) Adjustments to reconcile net earnings (loss) to net cash provided by operating activities: Depreciation and amortization Provision for deferred income taxes Asset impairments and provision for restaurant closing Stock-based compensation and other non-cash expenses Loss (gain) on disposal of assets 99 (12 ) Realized investment gains ) - Changes in receivables and inventories ) Changes in other assets ) (2,098 ) Changes in accounts payable and accrued expenses (1,868 ) Net cash provided by operating activities Investing activities Additions of property and equipment ) (2,612 ) Proceeds from property and equipment disposals Purchases of investments ) - Sale of investments - Cash from merger activities - Net cash (used in) provided by investing activities ) Financing activities Proceeds from revolving credit facility - Payments on revolving credit facility ) (4,580 ) Principal payments on long-term debt (8 ) (4,482 ) Proceeds from property sale-leaseback - Principal payments on direct financing lease obligations ) (2,407 ) Proceeds from exercise of stock options and employee stock purchase plan Cash paid in lieu of fractional shares ) - Repurchase of employee shares for tax withholding ) (128 ) Distributions to noncontrolling interest ) - Net cash used in financing activities ) (1,626 ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $
